Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .

Hague - Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

Examiner’s Comment on the Multiple Embodiments
The application contains four embodiments, however a determination of whether or not a
Restriction is necessary is being held in abeyance until the rejection herein under 35 USC 171 has been overcome. Furthermore, any rejections based on prior art shall also be held in abeyance until the rejection herein has been overcome, and the need for a Restriction has been determined.

Claim Refusal - 35 USC § 171
The claim is refused under 35 U.S.C. 171 as being directed to nonstatutory subject matter in that the design lacks originality. The claim is merely simulating animal bones which applicant himself/herself did not invent. See Jn re Smith, 25 USPQ 359, 1935 C.D. 565 (CCPA 1935); In re Smith, 25 USPQ 360, 1935 C.D. 573 (CCPA 1935); and Bennage v. Phillippi, 1876 C.D. 135, 9 O.G. 1159.

Applicant’s design has in no way departed from the natural appearance of a lamb shank bone as shown in the attached non-patent literature documents. These references are not relied on in this rejection but are supplied merely as representative of the usual or typical appearance of a lamb shank bone in order that the claim may be compared to that which it is simulating.

Document U – Jewish News Syndicate (url: https://www.jns.org/opinion/searching-for-meaning-behind-an-empty-metaphor/ 
Document V - Jones Natural Chews Lamb Shank Bone (url: https://www.jonesnaturalchews.com/products/lamb/lamb-shank-bone/ 

Document W - My Pets Plus North Winds Premium Lamb Shank Bone (url: https://mypetsplus.com/north-winds-premium-lamb-shank-bone-usa-sourced-dog-chew/ 

Conclusion
Accordingly, the claim stands refused under 35 U.S.C. 171, as set forth above.

Notes on Correspondence
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending
application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).

The registered practitioner may either be of record or not of record. To become “of record”, a
power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form
PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september- 16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to
communicate by telephone, it is suggested that such person email the examiner at william.falloway@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the contact information section of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless
appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of
refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR
1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:

Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only): https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources 
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window: https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Teddy Falloway whose telephone number is (571)270-0207. The Examiner can normally be reached on Monday - Friday, 9:00 AM to 3:00 PM EST. 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lilyana Bekic, can be reached at (571) 272-7425. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/W. A. Teddy Falloway/Primary Examiner, Art Unit 2921